Case: 17-11179      Document: 00514504201         Page: 1    Date Filed: 06/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 17-11179                                  FILED
                                  Summary Calendar                             June 7, 2018
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALFONSO MERCADO-CRUZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:16-CR-247-1


Before DAVIS, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Alfonso Mercado-
Cruz has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Mercado-Cruz has filed a response. The record is not
sufficiently developed to allow us to make a fair evaluation of Mercado-Cruz’s
claims of ineffective assistance of counsel; we therefore decline to consider the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11179    Document: 00514504201     Page: 2   Date Filed: 06/07/2018


                                 No. 17-11179

claims without prejudice to collateral review. See United States v. Isgar, 739
F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Mercado-Cruz’s response.        We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                      2